Detailed Action
Status of Claims
In response to the communication filed 11/10//2022. Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US Pub No 20170234119 A1).
In regards to claim 1, Allen Discloses: An automatic leveling system for a blasthole or borehole drilling machine comprising: [0002] a plurality of jacks (42); [0025] (discusses a plurality of jacks) a plurality of sensors; [0027] (discusses at least 2 sensors for each jack, pressure and position sensors) and a controller (80) configured to receive signals from the sensors and control the jacks to automatically level a drill assembly of the drilling machine, [0030] (discusses the controllers ability to maintain drill level) wherein the control includes a ground contact detect phase, [0028] [0042] (detailing the ground contact phase) followed by a first coarse leveling phase, (Lowering the first jack ) [0058] (discusses calibrating by extending and retracting (raising and lowering the rig) the jacks to determine ground position) followed by a lowering phase, (2nd jack retracted) [0058] (discusses retracting one or more of the jacks 42 a set amount) and a fine leveling phase after completion of the lowering phase. (3rd jack Fig 11.) [0058] (discusses the initial lowering and calibrating, determining slopes in the x and y direction) [0040] (discusses the changes in the jacks to be done based on the parameters determined in [0039]), wherein the lowering phase includes shortening of one or more of the jacks. (Fig 11. [0058] discloses retracting, which is shortening, one or more of the jacks to maintain a level machine) 

In regards to claim 2, Allen discloses: the control further includes a second coarse leveling phase between the lowering phase and the fine leveling phase. (Fig 11. [0058] discloses retracting or extending one or more of the jacks to maintain a level machine based on each leg as a phase)

In regards to claim 3, Allen discloses: the second coarse leveling phase (Fig 11. [0058] discloses retracting or extending one or more of the jacks to maintain a level machine based on each leg as a phase)is performed when the lowering phase results in the drill assembly transitioning from within a first leveling target associated with the first coarse leveling phase to outside the first leveling target, ([0052] adjusting the drill back to level from being moved outside of set parameters) the second coarse leveling phase bringing the drill assembly within the first leveling target, ([0052] discussing the adjustment phase) and wherein the first leveling target is within 0.5 degrees of horizontal.  ([0045] detailing keeping it within .15 degrees)

In regards to claim 4, Allen discloses: the ground contact detect phase includes the controller (80) receiving signals, ([0042] signals from pressure sensors 54) from ground contact20-0304US02 --23—sensors (54), ([0042] signals from pressure sensors 54) of the plurality of sensors, ([0027] (discusses at least 2 sensors for each jack, pressure and position sensors)) respectively associated with the jacks (42), [0042] indicative of when each of the jacks (42) physically contacts underlying ground, [0028] [0042] as a primary ground contact detection system and/or signals from a pitch and roll sensor, of the plurality of sensors, ([0039] discussing the detection of the slopes of the x and y direction) of the drilling machine, (10) indicative of when each of the jacks physically contacts the underlying ground, [0028] [0042] as an auxiliary ground contact detection system. [0028] [0042]

In regards to claim 5, Allen discloses: the first coarse leveling phase is a close-loop phase that levels the drill assembly according to a first leveling target that is less than a second leveling target associated with the fine leveling phase.  (Fig 3) [0042] (discusses calibrating by extending and retracting (raising and lowering the rig) the jacks to determine ground position)

In regards to claim 6, Allen discloses: the lowering phase includes shortening each of the jacks to respective minimum lengths while maintaining contact between the jacks and the underlying ground and while keeping each traction system of the drilling machine off the underlying ground. (Fig 11. [0058] discloses retracting, which is shortening, one or more of the jacks to maintain a level machine)

In regards to claim 7, Allen discloses: the shortening of the jacks to respective minimum lengths is based on, (Fig 3) [0042] (discusses extending one or more of the jacks 42 a set amount during the calibration phase, the extension could also be reversed with a lowering phase at this moment) for each of the jacks (42), (Fig 11. [0058] discloses retracting, which is shortening, one or more of the jacks to maintain a level machine) a determined speed of lowering of the jack, ([0039] discusses the sequence of extending the jacks at a specific speed determined to maintain the initial level as the jacks reach minimum length) initial pitch angle of the drilling machine prior to the ground contact detect phase, and geometry of the drilling machine.  ([0039] discusses the sequence to determine the angle of the slope the drill is on) 

In regards to claim 8, Allen discloses: the fine leveling phase is an open loop phase that levels the drill assembly according to a second leveling20-0304US02 --24--target that is less than a first leveling target associated with the first coarse leveling phase. ((Fig 10-11) [0057] the open loop monitoring system) 

In regards to claim 9, Allen discloses: the second leveling target is within 0.1 degrees of horizontal. ([0056] [0057] discusses the value being .1 degrees in the x and y)

In regards to claim 10, Allen discloses: the fine leveling phase implements multi-point interpolated instructed continuous machine learning to level the drill assembly according to the second leveling target. (Fig 8-12 [0031] [0052] [0054] shows a method where the machine is constantly learning to determine its level and maintaining that level by adjustment of the parameters such as leg speed, length and pressure.)

In regards to claim 11, Allen discloses: the fine leveling phase prevents a highest jack of the plurality of jacks at the start of the fine leveling phase from moving up or down. ((Fig 10-11) [0057] the open loop monitoring system controls each leg to maintain level) 

In regards to claim 12, Allen discloses: A method for leveling a borehole drilling machine provided over a drilling site comprising: [0002] performing, using control circuitry, [0030] (80) a contact surface detection operation to determine when each of a plurality of jacks positioned relative to the borehole drilling machine contacts a contact surface underlying the borehole drilling machine; [0027] (discusses at least 2 sensors for each jack, pressure and position sensors) performing, using the control circuitry (80), a first coarse leveling operation, (Fig 3) [0042] (discusses calibrating by extending and retracting (raising and lowering the rig) the jacks to determine ground position) after the contact surface detection operation; ([0039] surface contact) performing, using the control circuitry, a lowering operation, (Fig 3) [0042] (discusses extending one or more of the jacks 42 a set amount during the calibration phase, the extension could also be reversed with a lowering phase at this moment) after the contact surface detection operation; ([0039] surface contact) and 20-0304US02--25--performing, using the control circuitry, a fine leveling operation, (3rd jack Fig 11.) [0058] (discusses the initial lowering and calibrating, determining slopes in the x and y direction) [0040] (discusses the changes in the jacks to be done based on the parameters determined in [0039]), after the contact surface detection operation, ([0039] surface contact) wherein said performing the contact surface detection operation, ([0039] surface contact) said performing the first coarse leveling operation, (Lowering the first jack ) [0058] (discusses calibrating by extending and retracting (raising and lowering the rig) the jacks to determine ground position) said performing the lowering operation, (2nd jack retracted) [0058] (discusses retracting one or more of the jacks 42 a set amount) and said performing the fine leveling operation (3rd jack Fig 11.) [0058] (discusses the initial lowering and calibrating, determining slopes in the x and y direction) [0040] (discusses the changes in the jacks to be done based on the parameters determined in [0039]), each include changing length of one or more of the jacks when the borehole drilling machine is positioned over the drilling site, ((Fig 10-11) [0057] the open loop monitoring system controls each leg to maintain level), wherein said performing the fine leveling operation levels a chassis of the borehole drilling machine to a predetermined levelness range, and  (Fig 4) [0039] (discusses the initial lowering and calibrating, determining slopes in the x and y direction) [0040] (discusses the changes in the jacks to be done based on the parameters determined in [0039]) wherein said performing the fine leveling levels the borehole drilling machine to a second leveling target that is less than a first leveling target for said performing the first coarse leveling operation. ([0058] (discusses the initial lowering and calibrating, determining slopes in the x and y direction and minor adjustments required to maintain levelness and stability from ground sinkage or surface changes; examiners note, this would be smaller than the initial levelling settings as the rig maintains a level platform and the legs constantly adjust to maintain a level platform) [0040] (discusses the changes in the jacks to be done based on the parameters determined in [0039]).

In regards to claim 13, Allen discloses: performing the contact surface detection operation, [0028] [0042] (detailing the ground contact phase) said performing the first coarse leveling operation, (Fig 3) [0042] (discusses calibrating by extending and retracting (raising and lowering the rig) the jacks to determine ground position) said performing the lowering operation, (Fig 3) [0042] (discusses extending one or more of the jacks 42 a set amount during the calibration phase, the extension could also be reversed with a lowering phase at this moment) and said performing the fine leveling operation are performed in order responsive to a single input from an operator to initiate automatic leveling of the borehole drilling machine. (Fig 4) [0039] (discusses the initial lowering and calibrating, determining slopes in the x and y direction) [0040] (discusses the changes in the jacks to be done based on the parameters determined in [0039])

In regards to claim 14, Allen discloses: after said performing the fine leveling operation, (Fig 4) [0039] (discusses the initial lowering and calibrating, determining slopes in the x and y direction) [0040] (discusses the changes in the jacks to be done based on the parameters determined in [0039]) continuously monitoring levelness of the borehole drilling machine and controlling one or more of the jacks to maintain the levelness of the borehole drilling machine within the predetermined levelness range. ([0052] adjusting the drill back to level from being moved outside of set parameters)

In regards to claim 15, Allen discloses: the first coarse leveling operation is performed according to closed-loop control (Fig 5) [0043] detailing out the closed loop leveling and the fine leveling operation is performed according to open-loop control.  (Fig 6) [0043] detailing out the open loop leveling

In regards to claim 16, Allen discloses: the contact surface detection operation includes receiving signals, [0028] [0042] (detailing the ground contact phase) from contact surface sensors respectively associated with the jacks, [0042] ground contact indicative of when each of the jacks contacts the contact surface, [0042] ground contact as a primary contact detection system and/or signals, [0042] ground contact from pitch and roll circuitry of the borehole drilling machine, ([0039] discusses the sequence to determine the angle of the slope the drill is on) indicative of when each of the jacks contacts the contact surface, ([0039] discusses the sequence of extending the jacks) as an auxiliary contact detection system. [0028] [0042]

In regards to claim 17, Allen discloses: the lowering operation includes providing each of the jacks at respective minimum lengths while maintaining contact between the jacks and the contact surface ([0028] Maintaining contact with the ground in a level state) and while maintaining lack of contact between each traction system of the borehole drilling machine and the contact surface, ([0025] jacks support the drilling rig) and wherein the lowering operation is based on, for each of the jacks, ([0028] determining ground position relative to jack position) a determined speed of lowering of the jack and ([0039] discusses the sequence of extending the jacks at a specific speed determined to maintain the initial level as the jacks reach minimum length) initial pitch angle of the borehole drilling machine prior to the contact surface detection operation. ([0039] discusses the sequence to determine the angle of the slope the drill is on)

In regards to claim 18, Allen discloses: the first coarse leveling operation levels the borehole drilling machine to 0.5 degrees or less of a plane perpendicular to a drilling direction of the borehole drilling machine, ([0052] discussing the adjustment phase) and wherein the fine leveling operation levels the borehole drilling machine to 0.1 degrees or less of the plane.  ([0056] [0057] discusses the value being .1 degrees in the x and y)

In regards to claim 19, Allen discloses: the fine leveling operation implements multi-point interpolated instructed continuous machine learning to level the borehole drilling machine.  (Fig 8-12 [0031] [0052] [0054] shows a method where the machine is constantly learning to determine its level and maintaining that level by adjustment of the parameters such as leg speed, length and pressure.)

In regards to claim 20, Allen discloses: the fine leveling operation includes constraining movement of only a highest corner of the borehole drilling machine while not constraining movement of all other corners of the borehole drilling machine. [0026]

Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. Applicant argues that the extensions doesn’t teach or suggest retraction or “shortening” of the extensions. Examiner respectfully disagrees as Allen teaches in [0058] the legs could be extended or retracted to maintain a level system. Applicant also argues Allen fails to disclose or suggest different leveling targets for the side and front leveling operations.  Examiner respectfully disagrees as each leg is independent and able to adjust to maintain a level platform under multiple slopes and changing circumstances as taught by Allen (see paragraph [0038] teaching that if a parameter changes one or more of the legs can be extended or retracted to bring the platform back into an allowable range). Examiner’s position is that coarse and fine leveling is broad and relative as to the definition between coarse and fine leveling in the claims and each jack is considered a step, and thus Allen still reads on the claims as noted above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D WLODARSKI/Examiner, Art Unit 3672                                                                                                                                                                                                        
/Nicole Coy/Primary Examiner, Art Unit 3672